— Appeal by defendant from a judgment of the Supreme Court, Kings County (De Lury, J.), rendered November 14, 1980, convicting him of assault in the first degree, reckless endangerment in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. H Judgment modified, on the law, by reversing the conviction of reckless endangerment in the first degree, vacating the sentence imposed thereon and said count of the indictment is dismissed. As so modified, judgment affirmed. 11 The People concede, with commendable candor, that reckless endangerment in the first degree is a lesser included offense of assault in the first degree. Hence, conviction of the greater assault charge must result in dismissal of the lesser reckless endangerment charge (see CPL 300.40, subd 3, par [b]). Thompson, J. P., Bracken, Rubin and Eiber, JJ., concur.